Ludeling, C. J.
This action was brought to recover two thousand and sixty dollars, the amount of the license tax claimed of defendant, •under an ordinance of the city of New Orleans.
The defendant avers that the ordinance is “unequal, unjust, and ■contrary to the constitution of this State.”
There was judgment in favor of the defendant and the plaintiff appealed.
The ordinance provides, that the insurance companies doing business in the city, shall pay a license as follows :
Where the premium received for the year 1869, after deducting reinsurance, return premiums, and internal revenue, shall be one million dollars or over, six thousand dollars ($6000); eight hundred thousand dollars and.under one million dollars, five thousand dollars ($5000); six hundred thousand dollars and under eight hundred thousand dol- ■ lars, four thousand dollars ($4000) ,• four hundred thousand dollars and under six hundred thousand dollars, three thousand dollars ($3000); three hundred thousand dollars and under four hundred thousand dollars, two thousand dollars ($2000); two hundred and *450fifty thousand, dollars and under three hundred thousand dollars, fifteen hundred dollars ($1500); two hundred thousand dollars and under two hundred and fifty thousand dollars, twelve hundred and fifty dollars ($1250); one hundred and fifty thousand dollars and under two hundred thousand dollars, one thousand dollars ($1000);. under one hundred and fifty thousand dollars, seven hundred and fifty dollars ($750).”
The tax imposed is for a license to carry on a business or occupation. It is the price exacted for tho privilege to pursue a profession,, trade or occupation.
The constitution requires that a license tax as well as a tax on property shall be equal and uniform. To be equal and uniform the tax imposed must be the same upon all who engage in the particular profession or calling' taxed, without reference to the abilities, fortunes or successes of those engaging in business taxed. 10 An. 56, Municipality No. 2 v. Dubois & Mish; 11 An. 739, Police Jury v. Nogues; 20 An. 373, Parish of Orleans v. Cochrane.
The ordinance in question fixes unequal taxes upon persons pursuing the same occupation. Id is therefore unconstitutional and void. Article 118.
It is ordered that tho judgment of the lower court be affirmed with costs of appeal.
Rehearing refused.